Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Blackman on 5 August 2021.

The application has been amended as follows: 
Please add the following prior to the period at the end of claims 1 and 11: , the first region has a first boundary groove at an edge portion thereof proximate the second region, the second region has a second boundary groove at an edge portion thereof proximate the first region, and the first and second boundary grooves are spaced closer together than other, adjacent grooves of the plurality of first grooves.

Election/Restrictions
Claims 1-11 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10 November 2020 is withdrawn.  Claim 6 is directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-11 are allowed.   Claims 1, 9, and 11 are the independent claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is JP 2005-136104 A to Okugawa, which discloses an electrostatic chuck 1, comprising: a base plate 50; and a ceramic dielectric substrate 5 having a substantially circular planar configuration, being provided on the base plate, and having a first major surface 3 exposed externally, the first major surface including at least a first region (area including the inner three circumferential grooves 13), and a second region (area including the outer three circumferential grooves 13) adjacent to the first region, the first region having a plurality of first grooves 13, at least one first gas introduction hole 21, and at least one second groove 14 provided in the first region, the at least one first gas introduction hole being connected to at least one of the plurality of first grooves, the at least one second groove extending in a direction crossing the plurality of first grooves, the plurality of first grooves having substantially circular planar configurations and being provided concentrically, the second groove being connected to at least two of the first grooves, wherein, when projected onto a plane perpendicular to a first direction, at least a portion of the first gas introduction hole overlaps both of the 
Suffice it to say, the patent to Okugawa does not disclose “the first and second boundary grooves are spaced closer together than other, adjacent grooves of the plurality of first grooves” as claimed in independent claims 1, 9, and 11, and as such does not anticipate the instant invention as disclosed in independent claims 1, 9, and 11.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Okugawa, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 9, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5 August 2021